DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3, 6 8, 10-15, 19, 22-24, and 27-30 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a surgical system utilizing a plurality of surgical arms through a port assembly which has multiple subsections including an anchor port assembly to secure the plurality of surgical arm assemblies to the port assembly to allow entry of instruments to the surgical system where the structure of the anchor sections are required to be a certain length and direction for the assembly.
The closest prior art is Scarfogliero (US 2013/0131695 A1) in view of Cooper (US 2011/0201883 A1) , Piskun (US 2008/0255519 A1) and Rogers (US 2008/0287963). Scarfogliero teaches the basis of the surgical system utilizing a plurality of surgical arm assemblies with a port assembly having an anchor channel for the plurality of surgical arm assemblies. Cooper teaches a main channel that is shaped in a way to house and guide the surgical arms/instruments of the system. Piskun discloses an instrument gate secured to the main body of the system that is adaptable to expand to a combined shape of the surgical arm assemblies. Rogers teaches the anchor port assembly for securing the surgical arm assemblies to the main body of the surgical system.
The combination of Scarfogliero in view of Cooper, Piskun, and Rogers is silent regarding the first elongated anchor section receiving a portion of the main body in a hermetically sealable manner, and where the first elongated anchor section has a specific orientation, length and direction in regards to the main bodies of the system. The prior art of record, taken individually or in combination does not teach nor render obvious the combination/configuration of elements in the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





Jessandra Hough								June 14, 2021
/J.F.H./Examiner, Art Unit 3792             

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792